PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed on September 8, 2003, in Leon County Circuit Court case number 2003-CF-608-A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). In the event petitioner qualifies for the appointment of counsel at public expense, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, DAVIS and BENTON, JJ., concur.